Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
December 23, 2008, by and between infoGROUP, Inc., a Delaware corporation (the
“Company”), and Thomas J. McCusker (the “Executive”).
          The Company desires to employ the Executive as its Executive Vice
President for Business Conduct and General Counsel and the Executive desires to
accept such employment.
          The parties agree as follows:
     1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of the date hereof and
ending five (5) years from the date hereof, unless sooner terminated in
accordance with the provisions of Section 4 or Section 5 (the period during
which the Executive is employed hereunder being hereinafter referred to as the
“Term”). If either the Company or Executive does not wish to renew this
Agreement when it expires at the end of the initial or any renewal term hereof
as hereinafter provided, or if either the Company or Executive wishes to renew
this Agreement on different terms from those contained herein, it or he shall
give written notice in accordance with Section 10.4 below of such intent to the
other party at least sixty (60) days prior to the expiration date. In the
absence of such notice, this Agreement shall be renewed on the same terms and
conditions contained herein for a term of one (1) year from the date of
expiration. The parties expressly agree that designation of a term and renewal
provisions in this Agreement does not in any way limit the right of the parties
to terminate this Agreement at any time as hereinafter provided. Reference
herein to the term of this Agreement shall refer both to the initial term and
any successive term as the context requires.
     2. Duties. The Executive, in his capacity as Executive Vice President for
Business Conduct and General Counsel, shall faithfully perform for the Company
the duties of said office and shall perform such other duties as shall be
specified and designated from time to time by the Chairman of, or a majority of
directors of, the board of directors of the Company (the “Board”) (including
serving on the board of directors of any subsidiary or affiliate of the Company
without any additional compensation). In performing his duties, the Executive
shall work closely with the Chief Executive Officer of the Company. The
Executive shall have the customary powers, responsibilities and authorities of
chief legal officers of corporations of the size, type and nature of the
Company. Executive’s office shall be at the principal executive offices of the
Company in Omaha, Nebraska. The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided that in no event shall this sentence prohibit the
Executive from performing personal and charitable activities and any other
activities approved by the Board, so long as such activities do not materially
and adversely interfere with the Executive’s duties for the Company. The Board
may delegate its authority to take any action under this Agreement to the
Compensation Committee of the Board (the “Compensation Committee”).

 



--------------------------------------------------------------------------------



 



     3. Compensation.
          3.1 Salary. The Company shall pay the Executive during the Term an
Annual Salary at the rate of $400,000 per annum (the “Annual Salary”), payable
semi-monthly and subject to regular deductions and withholdings as required by
law. The Annual Salary may be increased annually by an amount as may be approved
by the Compensation Committee, and, upon such increase, the increased amount
shall thereafter be deemed to be the Annual Salary for purposes of this
Agreement.
          3.2 Annual Cash Incentive. The Executive’s target Annual Cash
Incentive amount will be 75% of the Annual Salary then in effect for each
applicable year, provided, however, that Executive’s Annual Cash Incentive, if
any, may be below, at, or above the target (except at the end of the first full
year of employment, at which time Executive shall be entitled to an Annual Cash
Incentive of no less than 50% of the Annual Salary). Executive’s Annual Cash
Incentive shall be awarded based upon the achievement of individual and
objective Company annual performance criteria established by the Compensation
Committee, and shall be consistent with performance criteria established for
other senior executives of the Company. Although the Compensation Committee will
retain discretion to make such adjustments as it deems appropriate, including
awarding no cash incentive, the Annual Cash Incentive will typically vary from
50% of Annual Salary to 100% of Annual Salary. The Annual Cash Incentive will be
paid within 2 1/2 months after the end of the calendar year to which the Annual
Cash Incentive relates.
          3.3 Other Incentives. The Executive may from time to time be awarded
such incentives, both long-term and short-term, including shares, options and/or
other equity or equity-linked instruments as the Compensation Committee
determines to be appropriate pursuant to the terms of the Company’s omnibus
incentive plan.
          3.4 Benefits — In General. The Executive shall be permitted during the
Term to participate in any group life, hospitalization or disability insurance
plans, health programs, pension and profit sharing plans and other benefits that
may be available to other senior executives of the Company generally, on the
same terms as may be applicable to such other executives, in each case to the
extent that the Executive is eligible under the terms of such plans or programs.
          3.5 Paid Personal Leave. During the Term, the Executive shall be
entitled to paid personal leave of 30 working days per year.
          3.6 Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally.
          3.7 Sign-On Bonus. The Executive shall receive a one-time bonus of
$100,000 upon the initial payroll date.

2



--------------------------------------------------------------------------------



 



     4. Termination Due to Death or Disability.
          4.1 Death. In the event of the Executive’s death, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
3 will immediately cease except for obligations which expressly continue after
death, and the Company will pay Executive’s beneficiary or estate, and
Executive’s beneficiary or estate will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 6.4);     (ii)   In lieu of any annual cash incentive compensation under
Section 3.2 for the year in which Executive dies, a Partial Year Bonus (as
defined in Section 6.7);     (iii)   All equity awards held by Executive at
termination that vest based on time shall be fully vested, all stock options
shall be exercisable during the remainder of the term of such options, and all
other terms of such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;    
(iv)   Any performance objectives upon which the earning of performance-based
restricted stock, RSUs, and other equity awards and other long-term incentive
awards (including cash awards) is conditioned shall be deemed to have been met
at target level at the date of termination, and such amounts shall become fully
vested and non-forfeitable as a result of termination of employment at the date
of such termination, and, in other respects, such awards shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such awards were granted; and     (vi)   All other rights under any other
compensatory or benefit plan shall be governed by such plan. In addition, at
Company’s expense, Executive’s spouse and dependent children shall be entitled
to continuation of health insurance coverage (i.e., medical, dental and vision)
under the Company’s group health plan(s) in which the Executive was
participating on the date of termination or if such plan(s) have been
terminated, in the plan(s) in which senior executives of the Company participate
for a period of one (1) year after the date of Executive’s death.

          4.2 Disability. The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 6.5) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 3 will immediately cease except
for obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive, and Executive will be entitled
to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 6.4);     (ii)   In lieu of any annual cash incentive compensation under
Section 3.2 for the year in which Executive becomes disabled, a Partial Year
Bonus (as defined in Section 6.7);

3



--------------------------------------------------------------------------------



 



  (iii)   All equity awards held by Executive at termination that vest based on
time shall be fully vested, all stock options shall be exercisable during the
remainder of the term of such options, and all other terms of such awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;     (iv)   Any performance
objectives upon which the earning of performance-based restricted stock, RSUs,
and other equity awards and other long-term incentive awards (including cash
awards) is conditioned shall be deemed to have been met at target level at the
date of termination, and such amounts shall become fully vested and
non-forfeitable as a result of termination of employment at the date of such
termination, and, in other respects, such awards shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
awards were granted;     (v)   Disability benefits shall be payable in
accordance with the Company’s plans, programs and policies; and     (vi)   All
other rights under any other compensatory or benefit plan shall be governed by
such plan. In addition, at Company’s expense, Executive and his spouse and
dependent children shall be entitled to continuation of health insurance
coverage (i.e., medical, dental and vision) under the Company’s group health
plan(s) in which the Executive was participating on the date of termination or
if such plan(s) have been terminated, in the plan(s) in which senior executives
of the Company participate for a period of one (1) year after the date
Executive’s employment terminates.

          4.3 Other Terms of Payment Following Death or Disability. Nothing in
this Section 4 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to death or Disability under the terms of
plans or programs of the Company more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 4
(except in the case of the Annual Cash Incentive in lieu of which amounts are
paid hereunder), including plans and programs adopted after the date of this
Agreement. Subject to Section 5.6, amounts payable under this Section 4
following Executive’s termination of employment will be paid as promptly as
practicable after such termination of employment, and, in any event, within 2
1/2 months after the end of the year in which employment terminates. All
payments under this Section 4 shall be subject to regular deductions and
withholdings as required by law.
     5. Termination of Employment For Reasons Other Than Death or Disability.
          5.1 Termination by the Company for Cause. The Company may terminate
the employment of Executive hereunder for Cause (as defined in Section 6.2) at
any time. At the time Executive’s employment is terminated for Cause, the Term
will terminate, all obligations of the Company and Executive under Sections 1
through 3 will immediately cease, and the

4



--------------------------------------------------------------------------------



 



Company will pay Executive, and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 6.4);     (ii)   The vesting and exercisability of stock options, RSUs
and other equity awards held by Executive at termination and all other terms of
such awards shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted; and     (iii)   All
other rights under any other compensatory or benefit plan shall be governed by
such plan. In addition, at Executive’s expense, Executive and his spouse and
dependent children shall be entitled to continuation of health insurance
coverage under any applicable law.

          5.2 Termination by Executive Other Than For Good Reason. Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 6.6) at any time upon at least 30 days’ written
notice to the Company. An election by Executive not to extend the Term pursuant
to Section 1 hereof shall be deemed to be a termination of employment by
Executive for reasons other than Good Reason at the date of expiration of the
Term. At the time Executive’s employment is terminated by Executive other than
for Good Reason, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 3 will immediately cease, and the Company
will pay Executive, and Executive will be entitled to the same compensation and
rights specified in Section 5.1.
          5.3 Termination by the Company Without Cause. The Company may
terminate the employment of Executive hereunder without Cause upon at least
30 days’ written notice to Executive. An election by the Company not to extend
the Term pursuant to Section 1 hereof shall not be deemed to be a termination of
employment by the Company Without Cause at the date of expiration of the Term.
At the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 3 will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 6.4);     (ii)   If such termination is not in anticipation of, or on or
within two (2) years after, a Change of Control (as defined in Section 6.3),
Executive shall be entitled to receive severance payments equal to the sum of:
(a) one times the Executive’s Annual Salary plus (b) one times the average of
the two highest Annual Cash Incentive payments received by Executive during the
preceding three completed performance years (provided that in no event shall
such amount be less than one times the targeted Annual Cash Incentive for the
year of termination) (the “Base Severance Amount”). Such severance shall be
payable in equal installments on the Company’s regular salary payment dates for
a twelve-month period commencing on the Date of Termination; provided, however,
that such payments

5



--------------------------------------------------------------------------------



 



      shall terminate if Executive fails to comply with the requirements of
Section 8 below;     (iii)   If such termination occurs in anticipation of, or
on or within two (2) years after, a Change in Control (as defined in
Section 6.3), Executive shall receive two severance payments. The first shall be
payable within 30 days of the Date of Termination and shall be equal to the Base
Severance Amount. The second shall be payable one year after the Date of
Termination and shall be equal to (a) the Base Severance Amount less (b) the
Executive’s then current total annual compensation from any gainful employment.
Executive agrees to provide all information necessary to calculate the second
payment and, at the Company’s election, such determination shall be investigated
and made by a nationally known independent accounting firm. Any payments
provided under this subsection (iii) shall be forfeited if Executive fails to
comply with the requirements of Section 8 below;     (iv)   In lieu of any
annual cash incentive compensation under Section 3.2 for the year in which
Executive’s employment terminates, a Partial Year Bonus (as defined in
Section 6.7);     (v)   All equity awards held by Executive at termination which
vest based on time shall become vested, all stock options shall be exercisable
during the remainder of the term of such options, and all other terms of such
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;     (vi)   Any performance
objectives upon which the earning of performance-based restricted stock, RSUs,
and other equity awards and other long-term incentive awards (including cash
awards,) is conditioned shall be earned based on actual performance at the date
of termination, and such awards shall to the extent earned become vested and
non-forfeitable as a result of termination of employment at the date of such
termination, and, in other respects, such awards shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
awards were granted; provided, however, that if such termination shall occur in
anticipation of a Change in Control (as defined in Section 6.6) or on or within
two (2) years after a Change in Control any such performance objectives shall be
deemed to have been met at target level at the date of termination;     (vii)  
All other rights under any other compensatory or benefit plan shall be governed
by such plan. In addition, at Company’s expense, Executive and his spouse and
dependent children shall be entitled to continuation of health insurance
coverage (i.e., medical, dental and vision) under the Company’s group health
plan(s) in which the Executive was participating on the date of termination or
if such plan(s) have been terminated, in the plan(s) in which senior executives
of the Company participate for a period of one (1) year after the date
Executive’s employment terminates.

6



--------------------------------------------------------------------------------



 



Payments and benefits under this Section 5.3 are subject to Section 5.6.
          5.4 Termination by Executive for Good Reason. Executive may terminate
his employment hereunder for Good Reason upon 30 days’ written notice to the
Company which notice must be given within 90 days of the occurrence of the
condition that is the basis for such Good Reason; provided, however, that, if
the basis for such Good Reason is correctible and the Company has corrected the
basis for such Good Reason within 30 days after receipt of such notice,
Executive may not then terminate his employment for Good Reason with respect to
the matters addressed in the written notice, and therefore Executive’s notice of
termination will automatically become null and void. At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 3 will immediately cease (except as
expressly provided below), and the Company will pay Executive, and Executive
will be entitled to receive, the same compensation and rights specified in
Section 5.3(i) — (vi) and the text following clause (vi).
If any payment or benefit under this Section 5.4 is based on Annual Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Annual Salary or other level of compensation or
benefit was the basis for Executive’s termination for Good Reason, then the
Annual Salary or other level of compensation in effect before such reduction
shall be used to calculate payments or benefits under this Section 5.4.
          5.5 Other Terms Relating to Certain Terminations of Employment. In the
event Executive’s employment terminates for any reason set forth in Section 5.2
through 5.4, Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 5 (except without duplication of payments or benefits, including
in the case of the Annual Cash Incentive in lieu of which amounts are paid
hereunder). Except as otherwise provided under Section 5.6, amounts payable
under this Section 5 following Executive’s termination of employment, other than
those expressly payable on a deferred or installment basis, will be paid as
promptly as practicable after such a termination of employment and, in any
event, within 2 1/2 months after the end of the year in which employment
terminates. All payments under this Section 5 shall be subject to regular
deductions and withholdings as required by law.
          5.6 Limitations Under Internal Revenue Code Section 409A.
               (i) If at the time of Executive’s separation from service,
(i) Executive is a specified employee (within the meaning of Section 409A and
using the identification methodology selected by the Company from time to time),
and (ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period, together with interest for the period
of delay, compounded annually, equal to the prime rate (as

7



--------------------------------------------------------------------------------



 



published in the Wall Street Journal) in effect as of the dates the payments
should otherwise have been provided.
               (ii) It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
               (iii) With respect to payments under this Agreement, for purposes
of Section 409A of the Code, each severance payment and COBRA continuation
reimbursement payment will be considered one of a series of separate payments.
               (iv) The Executive will be deemed to have a termination of
employment for purposes of determining the timing of any payments that are
classified as deferred compensation only upon a “separation from service” within
the meaning of Section 409A.
               (v) Any amount that Executive is entitled to be reimbursed under
this Agreement will be reimbursed to Executive as promptly as practical and in
any event not later than 90 days after the expenses are incurred, and the amount
of the expenses eligible for reimbursement during any calendar year will not
affect the amount of expenses eligible for reimbursement in any other calendar
year.
               (v) If on the due date for any payment pursuant to Section 5, all
revocation periods with respect to the release have not yet expired, such
payment will not be made until such revocation period has expired and if such
revocation period has not expired by the end of the calendar year in which the
payment would have otherwise been made, the payment shall be forfeited.
     6. Definitions Relating to Termination Events.
               6.1 intentionally omitted
               6.2 “Cause”. For purposes of this Agreement, “Cause” shall mean
Executive’s:

  (i)   conviction for commission of a felony or a crime involving moral
turpitude;     (ii)   willful commission of any act of theft, fraud,
embezzlement or misappropriation against the Company or its subsidiaries or
affiliates;     (iii)   willful and continued failure substantially to perform
Executive’s duties hereunder (other than such failure resulting from Executive’s
incapacity due to physical or mental illness), which failure has a material
adverse

8



--------------------------------------------------------------------------------



 



      impact on the Company and which is not remedied within 30 calendar days
after written demand for substantial performance is delivered by the Company
which specifically identifies the manner in which the Company believes that
Executive has not substantially performed Executive’s duties.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the independent members of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.
          6.3 “Change in Control”. For purposes of this Agreement, a “Change in
Control” means the following:

  i.   A transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, or an employee benefit plan maintained by the Company
or any of its subsidiaries) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company and immediately after such acquisition possesses more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or     ii.   During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 6.3(i) hereof or Section 6.3(iii) hereof) whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or     iii.   The consummation by the Company
(whether directly involving the Company or indirectly involving the Company
through one or more intermediaries) of (a) a merger, consolidation,
reorganization, or business

9



--------------------------------------------------------------------------------



 



      combination or (b) a sale or other disposition of all or substantially all
of the Company’s assets in any single transaction or series of related
transactions or (c) the acquisition of assets or stock of another entity, in
each case other than a transaction:

  (A)   Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and;     (B)   After which no
person or group (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) beneficially owns (within the meaning of Rule 13d-3 under the
Exchange Act) voting securities representing 50% or more of the combined voting
power of the Successor Entity; or

  iv.   The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

          6.4 “Compensation Accrued at Termination”. For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:

  (i)   The unpaid portion of Annual Salary at the rate payable, in accordance
with Section 3.1 hereof, at the date of Executive’s termination of employment,
pro rated through such date of termination, payable in accordance with the
Company’s regular pay schedule;     (ii)   Except as otherwise provided in this
Agreement, all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 3.2-3.4 hereof (including any earned and vested Annual Cash
Incentive) in which Executive theretofore participated, payable in accordance
with the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and     (iii)   Reasonable business expenses
and disbursements incurred by Executive prior to Executive’s termination of
employment, to be reimbursed to Executive, as

10



--------------------------------------------------------------------------------



 



      authorized under Section 3.6, in accordance the Company’s reimbursement
policies as in effect at the date of such termination.

          6.5 “Disability”. For purposes of this Agreement, “Disability” means
the Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period. This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code and other applicable law.
          6.6 “Good Reason”. For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:

  (i)   The assignment to Executive of duties materially inconsistent with
Executive’s position and status hereunder, or an alteration, materially adverse
to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 2 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); except the foregoing shall not constitute
Good Reason if occurring in connection with the termination of Executive’s
employment for Cause, Disability, as a result of Executive’s death, or as a
result of action by or with the consent of Executive;     (ii)   a reduction by
the Company in Executive’s Annual Salary or the setting of Executive’s annual
target incentive opportunity or payment of earned Annual Incentives in amounts
less than specified under or otherwise not in conformity with Section 3 hereof;
    (iii)   a change in Executive’s principal office location to a point more
than fifty (50) miles from the current principal executive offices of the
Company in Omaha, Nebraska;     (iv)   the resignation or removal of both
Bernard Reznicek and Bill Fairfield as Chairman of the Board and Chief Executive
Officer, respectively;     (v)   the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement; or     (vi)   any
other failure by the Company to perform any material obligation under, or breach
by the Company of any material provision of, this Agreement.

          6.7 “Partial Year Bonus”. For purposes of this Agreement, a Partial
Year Bonus is an amount equal to the Annual Cash Incentive compensation that
would have become

11



--------------------------------------------------------------------------------



 



payable to Executive for that year to the extent the performance goals for
receiving such bonus have been achieved multiplied by a fraction the numerator
of which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination. Such amount will be determined at the same time bonus amounts are
determined for other executives of the Company
     7. Excise Tax-Related Provisions. In the event Executive becomes entitled
to any amounts or benefits payable in connection with a Change in Control or
other change in control (whether or not such amounts are payable pursuant to
this Agreement) (the “Severance Payments”), if any of such Severance Payments
are subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code
(or any similar federal, state or local tax that may hereafter be imposed), the
Company shall pay to Executive at the time specified in Section 7(iii) hereof an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Total Payments (as
hereinafter defined) and any federal, state and local income tax and Excise Tax
upon the payment provided for by Section 7(i), shall be equal to the Total
Payments; provided, however that in the event the aggregate value of the Total
Payments exceeds three times the Executive’s “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) by less than 10%,
one or more of the Total Payments shall be reduced so that the aggregate value
of the Total Payments is $1.00 less than the Parachute Threshold. Unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the foregoing, the Company shall reduce or eliminate
the Total Payments by first reducing or eliminating the portion of the Total
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the Change in Control. Any notice
given by the Executive pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation. For the
avoidance of doubt, in no event shall the Company be required to pay to
Executive any amount under this Section 7 with respect to any taxes or interest
that may arise as a result of Section 409A of the Code.

  (i)   For purposes of determining whether any of the Severance Payments will
be subject to the Excise Tax and the amount of such Excise Tax:

  (A)   any other payments or benefits received or to be received by Executive
in connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the “Total Payments”) shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel or compensation
consultant the selection of which was approved under Section 7(iv) such other
payments or benefits (in whole or in part) do not constitute parachute

12



--------------------------------------------------------------------------------



 



      payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax;     (B)   the amount of the Total Payments which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (a) the
total amount of the Total Payments and (b) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
Section 7(i)(A) hereof); and     (C)   the value of any non-cash benefits or any
deferred payments or benefit shall be determined by a nationally-recognized
accounting or consulting firm the selection of which was approved under
Section 7(iv) in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

  (ii)   For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence on the date
of termination, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Executive’s employment,
Executive shall repay to the Company within ten days after the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of Executive’s employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess within ten days after the time that the amount of such
excess is finally determined.     (iii)   The payments provided for in this
Section 7 shall be made not later than the thirtieth day following the date of
Executive’s termination of employment; provided, however, that if the amount of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together

13



--------------------------------------------------------------------------------



 



      with interest at the rate provided in Section 1274(b)(2)(B) of the Code)
as soon as the amount thereof can be determined but in no event later than the
sixtieth day after the date of Executive’s termination of employment. In the
event that the amount of the estimated payments exceeds the amount subsequently
determined to have been due, such excess shall constitute a loan by the Company
to Executive, payable on the fifteenth day after the demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).     (iv)   All determinations under this Section 7 shall be made at the
expense of the Company by a nationally recognized public accounting or
consulting firm selected by the Company and subject to the approval of
Executive, which approval shall not be unreasonably withheld. Such determination
shall be binding upon Executive and the Company.

     8. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.
          8.1 Noncompetition Agreement. Executive and the Company shall execute
a Noncompetition Agreement within sixty (60) days of execution of this Agreement
that shall only apply during the Term and for a period of one year following
termination of employment.
          8.2 Non-Solicitation. Without the consent in writing of the Board,
Executive will not, at any time during the Term and for one year thereafter,
acting alone or in conjunction with others, directly or indirectly (i) induce
any customers of the Company or any of its affiliates with whom Executive has
had contacts or relationships, directly or indirectly, during and within the
scope of his employment with the Company or any of its affiliates, to curtail or
cancel their business with the Company or any such affiliate; (ii) induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment; or (iii) solicit or assist any third party in the
solicitation of, any person who is an employee of the Company or any affiliate;
provided, however, that activities engaged in by or on behalf of the Company are
not restricted by this covenant. The provisions of subparagraphs (i), (ii), and
(iii) above are separate and distinct commitments independent of each of the
other subparagraphs. Notwithstanding anything in this Section 8.2 to the
contrary, Executive is permitted to solicit any individual who served as his
executive assistant during the Term.
          8.3 Non-Disclosure; Ownership of Work. Executive shall not, at any
time during the Term and thereafter (including following Executive’s termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers (so long as such information has not otherwise been disclosed
through no wrongdoing of the Executive or an individual under a similar
restriction or is not otherwise in the public domain) except as required by law
or pursuant to legal process. In addition, upon termination of employment for
any reason, Executive will return to the Company or its affiliates all documents
and other media containing information belonging or relating to the Company or
its affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations that are
capable of being protected

14



--------------------------------------------------------------------------------



 



under law (collectively referred to as “Inventions”) that Executive has
conceived or made during the Term; provided, however, that in this context
“Inventions” are limited to those which (i) relate in any manner to the existing
or contemplated business activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.
          8.4 Cooperation With Regard to Litigation. Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis,
for all reasonable expenses actually incurred in connection with his provision
of testimony or assistance, and, if such testimony or other assistance is
provided after the end of the period of time during which severance payments are
being received, Executive shall be entitled to reasonable compensation for his
time spent in providing such testimony or other assistance.
          8.5 Non-Disparagement. Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall members of the Board
of Directors or Executive’s successor in office make any such statements or
representations regarding Executive. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or his successor or members of the Board
of Directors from making truthful statements that are required by applicable
law, regulation or legal process.
          8.6 Release of Employment Claims. Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 4 and
5 herein (other than Compensation Accrued at Termination) (the “Termination
Benefits”), that he will execute a general release in substantially the form
attached hereto as Exhibit A within thirty (30) days of termination.
          8.7 Forfeiture of Outstanding Options and Other Equity Awards. The
provisions of Sections 4 and 5 notwithstanding, if Executive fails to comply
with the restrictive covenants under Section 8.1 — 8.3, all options to purchase
Common Stock and other equity awards granted by the Company at and after the
Effective Date and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options and equity awards shall be
cancelled. Notwithstanding the foregoing, Executive shall not forfeit any option

15



--------------------------------------------------------------------------------



 



or equity award unless and until there shall have been delivered to him, within
six months after the Board (i) had knowledge of conduct or an event allegedly
constituting grounds for such forfeiture and (ii) had reason to believe that
such conduct or event could be grounds for such forfeiture, a copy of a
resolution duly adopted by a majority affirmative vote of the membership of the
Board (excluding Executive) at a meeting of the Board called and held for such
purpose (after giving Executive reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged in conduct
set forth in this Section 8.7 which constitutes grounds for forfeiture of
Executive’s options and equity awards; provided, however, that if any option is
exercised or equity award is settled after delivery of such notice and the Board
subsequently makes the determination described in this sentence, Executive shall
be required to pay to the Company an amount equal to the difference between the
aggregate value of the shares acquired upon such exercise of the option at the
date of the Board determination and the aggregate exercise price paid by
Executive and an amount equal to the fair market value of the shares delivered
in settlement of the equity award at the date of such determination (net of any
cash payment for the shares by Executive). Any such forfeiture shall apply to
such options notwithstanding any term or provision of any option agreement. In
addition, options and equity awards granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options and
settlement of such equity awards, shall be subject to forfeiture in accordance
with the Company’s standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such options or equity
awards.
          8.8 Survival. The provisions of this Section 8 shall survive the
termination of the Term and any termination or expiration of this Agreement.
          8.9 Remedies. Executive agrees that any breach of the terms of this
Section 8 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; Executive therefore also
agrees that in the event of said breach or any threat of breach and
notwithstanding Section 9 the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by
Executive and/or any and all persons and/or entities acting for and/or with
Executive, without having to prove damages. The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 9. The terms of
this paragraph shall not prevent the Company from pursuing in an arbitration any
other available remedies for any breach or threatened breach of this Section 8,
including but not limited to the recovery of damages from Executive. Executive
hereby further agrees that, if it is ever determined, in an arbitration brought
in accordance with Section 9, that actions constituting fraud by Executive have
contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission
or material fraud against the Company, then the Company, or its successor, as
appropriate, may recover all of any award or payment made to Executive, less the
amount of any net tax owed by Executive with respect to such award or payment
over the tax benefit to Executive from the repayment or return of the award or
payment, pursuant to Sections 5.3 or 5.4, and Executive agrees to repay and
return such

16



--------------------------------------------------------------------------------



 



awards and amounts to the Company within 30 calendar days of receiving notice
from the Company that the Board has made the determination referenced above and
accordingly the Company is demanding repayment pursuant to this Section 8.9. The
Company or its successor may, in its sole discretion, affect any such recovery
by (i) obtaining repayment directly from Executive; (ii) setting off the amount
owed to it against any amount or award that would otherwise be payable by the
Company to Executive; or (iii) any combination of (i) and (ii) above.
     9. Governing Law; Disputes; Arbitration.
          9.1 Governing Law. This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Delaware, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 9 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.
          9.2 Reimbursement of Expenses in Enforcing Rights. All reasonable
costs and expenses (including fees and disbursements of counsel) incurred by
Executive in negotiating this Agreement shall be paid on behalf of or reimbursed
to Executive promptly by the Company. All reasonable costs and expenses
(including fees and disbursements of counsel) incurred by Executive in seeking
to interpret this Agreement or enforce rights pursuant to this Agreement
(A) prior to a Change in Control, shall be paid on behalf of or reimbursed to
Executive promptly by the Company provided the Executive is the prevailing
party, and (B) after a Change in Control, shall be paid on behalf of or
reimbursed to Executive promptly by the Company regardless of whether Executive
is the prevailing party, provided that no reimbursement shall be made of such
expenses relating to any unsuccessful assertion of rights if and to the extent
that Executive’s assertion of such rights was in bad faith or frivolous, as
determined by arbitrators in accordance with Section 9.3 or a court having
jurisdiction over the matter.
          9.3 Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the State of Nebraska by three arbitrators in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association in effect at the time of submission to arbitration. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. For purposes
of entering any judgment upon an award rendered by the arbitrators, the Company
and Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Nebraska,
(ii) any of the courts of the State of Nebraska, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or

17



--------------------------------------------------------------------------------



 



hereafter have to such jurisdiction and any defense of inconvenient forum. The
Company and Executive hereby agree that a judgment upon an award rendered by the
arbitrators may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law. Subject to Section 9.2, the Company shall bear
all costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 9. Notwithstanding any provision in this Section 9,
Executive shall be paid compensation due and owing under this Agreement during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.
          9.4 Interest on Unpaid Amounts. Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 9 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.
          9.5 LIMITATION ON LIABILITIES. IF EITHER EXECUTIVE OR THE COMPANY IS
AWARDED ANY DAMAGES AS COMPENSATION FOR ANY BREACH OR ACTION RELATED TO THIS
AGREEMENT, A BREACH OF ANY COVENANT CONTAINED IN THIS AGREEMENT (WHETHER EXPRESS
OR IMPLIED BY EITHER LAW OR FACT), OR ANY OTHER CAUSE OF ACTION BASED IN WHOLE
OR IN PART ON ANY BREACH OF ANY PROVISION OF THIS AGREEMENT, SUCH DAMAGES SHALL
BE LIMITED TO CONTRACTUAL DAMAGES PLUS INTEREST ON ANY DELAYED PAYMENT AT THE
MAXIMUM RATE PER ANNUM ALLOWABLE BY APPLICABLE LAW FROM AND AFTER THE DATE(S)
THAT SUCH PAYMENTS WERE DUE AND SHALL EXCLUDE CONSEQUENTIAL DAMAGES AND PUNITIVE
DAMAGES EVEN IF THE RULES REFERRED TO IN SECTION 9.3 WOULD PROVIDE OTHERWISE.
          9.6 WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT. This provision is subject to Section 9.3, requiring arbitration of
disputes hereunder.
     10. Miscellaneous.
          10.1 Integration. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries. This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto. Executive shall not be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.

18



--------------------------------------------------------------------------------



 



          10.2 Successors; Transferability. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this Agreement.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 10.3.
          10.3 Beneficiaries. Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.
          10.4 Notices. Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
If to the Company:
InfoGROUP, Inc.
5711 South 86th Circle
P.O. Box 27347
Omaha, Nebraska 68127-0347
Attention: Executive Vice President for Business Conduct & General Counsel
If to Executive:
616 Fairacres Road
Omaha, Nebraska 68132
If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be

19



--------------------------------------------------------------------------------



 



effective when sent, and, in the cases of certified or registered mail, shall be
effective two days after deposit into the mails by delivery to the U.S. Post
Office.
          10.5 Reformation. The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.
          10.6 Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
          10.7 No General Waivers. The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
          10.8 No Obligation To Mitigate. Executive shall not be required to
seek other employment or otherwise to mitigate Executive’s damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 3.4 hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.
          10.9 Offsets; Withholding. The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 4 and 5,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.
          10.10 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
          10.11 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
          10.12 Due Authority and Execution. The execution, delivery and
performance of this Agreement have been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

20



--------------------------------------------------------------------------------



 



          10.13 Representations of Executive. Executive represents and warrants
to the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder. In the event of a
breach of such representation or warranty on Executive’s part or if there is any
other legal impediment which prevents him from entering into this Agreement or
performing all of his obligations hereunder, the Company shall have the right to
terminate this Agreement forthwith in accordance with the same notice and
hearing procedures specified above in respect of a termination by the Company
for Cause pursuant to Section 5.1 and shall have no further obligations to
Executive hereunder. Notwithstanding a termination by the Company under this
Section 10.13, Executive’s obligations under Section 9 shall survive such
termination.
     11. D&O Insurance; Indemnification.
          The Company will maintain directors’ and officers’ liability insurance
during the Term and for a period of six years thereafter, covering acts and
omissions of Executive during the Term, on terms substantially no less favorable
than those in effect on the Effective Date. In addition, the Company shall
indemnify and hold Executive harmless, to the fullest extent permitted by the
laws of the State of Delaware, from and against all costs, charges and expenses
(including reasonable attorneys’ fees) incurred or sustained in connection with
any action, suit or proceeding to which the Executive or his legal
representatives may be made a party by reason of Executive’s being or having
been a director or officer of the Company, or any of its affiliates. The
provisions of this paragraph shall not be deemed exclusive of any other rights
which Executive seeking indemnification may have under any bylaw, agreement,
vote of stockholders or directors, or otherwise. The provisions of this
paragraph shall survive the termination of this Agreement for any reason.
     12. Certain Definitions. For purposes of this Agreement:
          (a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.
          (b) A “business day” means the period from 9:00 am to 5:00 pm on any
weekday that is not a banking holiday in New York City, New York.
          (c) A “person” means an individual, corporation, limited liability
company, partnership, association, trust or any other entity or organization,
including any court, administrative agency or commission or other governmental
authority.
          (d) A “subsidiary” of any person means another person, an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have signed their names as of
the day and year first above written.

                  By:   /s/ Bernard Reznicek         Name:   Bernard Reznicek   
    Title:   Chairman of the Board            /s/ Thomas J. McCusker      
Thomas J. McCusker           

22